Citation Nr: 1712332	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  05-33 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left leg circulatory disorder, to include as secondary to residuals of left knee injury, status post posterior cruciate ligament (PCL) reconstruction surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from August 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of this case has since been transferred to the RO in Houston, Texas. 

The Veteran testified at a February 2010 hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The Board remanded this matter in March 2011, March 2013, and November 2013 for further development, to include obtaining treatment records, VA examinations, and addendum opinions.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must again be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

In the March 2013 remand, the Board instructed the AOJ to obtain records of an August 2011 vascular ultrasound.  While VA treatment records for that period were obtained, the record merely notes that an Arterial Doppler study was completed; the report of findings was not associated with the electronic file, and was not secured as part of the development on remand.  The associated record only states that an Arterial Doppler study was completed in August 2011, the results of that study have not been associated with the claims file.  As the AOJ failed to obtain the specifically identified relevant evidence, there has not been compliance with the Board's March 2013 remand.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Remand is therefore required for further attempts to secure the report of testing.

Additionally, in the November 2013 remand, the Board directed that an addendum opinion addressing whether the Veteran's previously diagnosed circulatory disorder was at least as likely as not related to service or was caused or aggravated by any service-connected disabilities be obtained.  In the resulting July 2015 addendum, the examiner determined that no current diagnosis was warranted, and she therefore did not offer the requested nexus opinions.

However, the Board has previously found that at various times during the appeal, the Veteran has been diagnosed with venous insufficiency and phlebitis.  See February 2009 Third Party Correspondence (Dr. Gelfand stating the Veteran suffers from venous insufficiency); July 2013 VA Examination (diagnosing the Veteran with phlebitis).  These diagnoses are considered current diagnoses for VA compensation purposes.  See McLain v. Nicholson, 21 Vet. App. 319, 323 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the diagnosis later resolves).  Moreover, it does not appear that the VA examiner was able to review the August 2011 Arterial Doppler study, which may impact her determination.  Therefore, an addendum medical examination and/or opinion must be obtained with respect to the Veteran's claim for a circulatory disorder.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete treatment records from the VA medical center in Houston, Texas, and all associated clinics, for the period of August 2003 to the present.  

The request for records must specifically direct that the actual results of an August 24, 2011 Arterial Doppler Study be obtained; all laboratory and testing results and reports must be obtained.

2.  Thereafter, the case should be referred to the June 2015 VA examiner for a supplemental opinion.  If that examiner is not readily available, a VA opinion may be obtained by another medical professional with an appropriate background or expertise.  The Veteran should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the supplemental opinion.

The examiner is advised that for VA compensation purposes a current diagnosis includes any diagnosis since the claim was filed.  In this case, the claim was filed in August 2003, and all circulatory diagnoses since then must be considered, even if they later resolve during the appeal period and are unable to be confirmed by the examiner.  This includes diagnoses of venous insufficiency and phlebitis.  The examiner should provide the following opinions:

a) Is it at least as likely as not (50 percent or greater probability) that any circulatory disorder that has been present since August 2003, to include venous insufficiency and phlebitis, had its clinical onset during active service or is related to any incident of service?  

b) Is it at least as likely as not (50 percent or greater probability) that any circulatory disorder that has been present since August 2003, to include venous insufficiency and phlebitis, is caused by a service-connected disability, to include a left knee disability?

c) Is it at least as likely as not (50 percent or greater probability) that any circulatory disorder that has been present since August 2003, to include venous insufficiency and phlebitis, is aggravated by a service-connected disability, to include a left knee disability?

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

3.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






